Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In the Matter of I.R.M.                                Appeal from the County Court at Law No.
                                                       1 of Denton County, Texas (Tr. Ct. No. JV-
No. 06-13-00034-CV                                     2012-746). Opinion delivered by Chief
                                                       Justice Morriss, Justice Carter and Justice
                                                       Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED JULY 30, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk